Citation Nr: 1110028	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-49 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a lower back disorder.

4.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

5.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

6.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

7.  Entitlement to a compensable rating for service-connected bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1990 to May 1993 and from June 2004 to April 2005.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2009, May 2009, and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his spouse testified at a hearing via video-conference before the undersigned Veterans Law Judge in January 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The issue of entitlement to a compensable rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his January 2011 Board hearing, the Veteran, through his representative, withdrew his appeal seeking service connection for bilateral knee disorders, bilateral carpal tunnel syndrome, and a lower back disorder.

2.  The evidence of record does not reflect that the Veteran's PTSD symptomatology have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran concerning the claim of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal by the Veteran concerning the claim of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of the appeal by the Veteran concerning the claim of entitlement to service connection for carpal tunnel syndrome of the right upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of the appeal by the Veteran concerning the claim of entitlement to service connection for carpal tunnel syndrome of the left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of the appeal by the Veteran concerning the claim of entitlement to service connection for a lower back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

6.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Service Connection Claims

During his January 2011 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw his service connection claims for bilateral knee disorders, carpal tunnel syndrome of the bilateral upper extremities, and a lower back disorder.  VA regulations provide that an appellant, or the appellant's authorized representative, may withdraw an appeal of any and all issues and that if such request is made on the record at a hearing, the appeal withdrawal need not be in writing.  See 38 C.F.R. § 20.204.  

Because the Veteran, through his representative, has withdrawn these claims on the record during a hearing, there are no remaining allegations of error of fact or law with respect to the claims.  Therefore, dismissal of the Veteran's appeal for service connection for bilateral knee disorders, carpal tunnel syndrome of the bilateral upper extremities, and a lower back disorder is the appropriate action.  See 38 U.S.C.A. § 7105(d).  

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).   With regard to the Veteran's PTSD increased rating claim, the Board notes that the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   As VA's notice requirements with regard to the Veteran's initial PTSD service connection claim were satisfied by a letter issued in August 2008, the Board finds that the Veteran's claim may be adjudicated without remanding for further notification.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue whose merits are addressed in this appeal has been obtained.  The Veteran's private and VA treatment records have been obtained, and the Veteran has not identified any available treatment records that have not been obtained.  The Veteran was also provided with relevant VA examinations during the instant rating period that are considered adequate for rating purposes.  Additionally, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

The Veteran contends that the current severity of his PTSD entitles him to a rating in excess of 50 percent.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  When entitlement to compensation has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

Regarding the rating criteria for PTSD, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent evaluation is assigned when a veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

The relevant evidence of record includes the Veteran's VA and private treatment records, VA examination reports, submitted statements, and his and his spouse's hearing testimony.

A November 2007 private psychiatric treatment record reflects the Veteran's report of noncompliance with his psychiatric medications and resulting increased agitation and frustration, as well as continued depression.  However, the Veteran reported experiencing "very good" sleep and a good appetite.  He also denied experiencing any suicidal or homicidal ideations or any hallucinations.  Private treatment records from January and February 2008 reflect the Veteran's report of doing well, with no sleep impairment and a healthy appetite, and no suicidal or homicidal ideations, hallucinations, or psychotic symptoms, and a decrease in his depression and anxiety.  An April 2008 private treatment record reflects the Veteran's report that his wife complains that he is too active (kicks, elbows, and moves) during his sleep, but that he gets an adequate amount of sleep.  At least some portion of the Veteran's sleep disturbance was noted to be attributable to his sleep apnea (a nonservice-connected condition).  

A June 2008 private treatment record reflects the Veteran's report of experiencing sadness several times during the week, but the Veteran denied any significant depressive or anxiety symptoms, or suicidal or homicidal ideations.  Furthermore, he reported getting an adequate amount of sleep and having a good appetite.  In August 2008, the Veteran continued to deny experiencing any hallucinations or suicidal or homicidal ideations, and in October 2008, the Veteran reported that while he felt he was working too much (approximately 60 hours per week), he reported having no sleep impairment and a good appetite, and the treating psychiatrist noted that the Veteran had a broad affect with a good mood.

The Veteran was afforded a VA mental disorders examination in December 2008. During the examination, the Veteran characterized his relationship with his parents, wife, and two children as good.  However, the examiner stated that although the Veteran has a loving and supportive family, his psychosocial functioning was quite low, as the Veteran spends his time either working or managing his psychiatric symptoms through busywork.  The Veteran also reported experiencing depression (a feeling of purposelessness and being lost) and stated he has panic attacks approximately once every two months.  The Veteran also reported having impaired concentration and memory (although the examiner noted that the Veteran did not demonstrate any memory impairment during the examination), but he denied having crying spells or any suicidal or homicidal ideation.  The Veteran further reported that while he falls asleep quickly due to his prescribed medication, he experiences frequent nightmares. The Veteran also reported ritualistic behaviors of repeatedly checking locked doors and outdoor lighting.  The examiner diagnosed the Veteran with chronic PTSD and stated that the symptoms upon which the Veteran's previous diagnosis of obsessive compulsive disorder (a diagnosis reportedly made by the Veteran's private treating psychiatrist) was predicated upon behaviors developed as coping mechanisms for the Veteran's PTSD.  Therefore, the examiner opined that the Veteran's sole psychiatric disorder was PTSD, not obsessive compulsive disorder.  The examiner also assessed the Veteran with a Global Assessment of Functioning (GAF) score of 65.  

A December 2008 private psychiatric treatment record reflects the Veteran's report of experiencing no significant depressive or anxiety symptoms, no suicidal or homicidal ideations, no hallucinations, no sleep impairment, and a good appetite.  A February 2009 private treatment record reflects the Veteran's report of becoming increasingly agitated and angry, although he continued to deny experiencing any suicidal or homicidal ideations.  

The Veteran was afforded another VA examination in March 2009, during which he described good relationships with his wife, son, and daughter, and he characterized his family as loving.  However, the Veteran stated that he has no close friends, only acquaintances, and that he self-isolates and does not engage in any recreational activities.   On mental status examination, the Veteran was noted to be casually dressed (with an ability to maintain minimum personal hygiene), with restless, fatigued, and tense psychomotor activity.  The Veteran's speech was soft but coherent; his attitude toward the examiner was suspicious but cooperative; his affect was anxious and sad; and his mood was hopeless, agitated, and depressed.  The Veteran's attention, judgment, and insight were noted to be intact, with the Veteran was fully oriented.  The Veteran denied experiencing any hallucinations, episodes of violence, or inappropriate behavior, and was noted to have good impulse control.  The examiner stated that the Veteran's thought process was characterized by perseveration and circumstantiality, and noted that the Veteran reported experiencing suicidal ideation (fleeting thoughts every few months without a specific plan), homicidal ideation (thoughts of harming people of Middle Eastern descent), obsessions (moving furniture and housecleaning), ruminations, and paranoid delusions of guilt.  

After noting a diagnosis of PTSD, the examiner assigned a GAF score of 55, stating that this VA examination, which was conducted in conjunction with a PTSD examination template, provided a more comprehensive review of the Veteran's PTSD symptoms, as opposed to the Veteran's 2008 VA examination that was conducted in conjunction with a mental disorders examination template, during which he was assigned a GAF score of 65.  Accordingly, the examiner stated that the Veteran's GAF score of 55, assigned in conjunction with his March 2009 VA examination, should also be made retroactive to his December 2008 VA examination.  The examiner further stated that while the Veteran's PTSD symptoms were not productive of either total occupational or social impairment (the rating criteria for a 100 percent rating) or deficiencies in judgment, thinking, family relations, work, mood or school (the rating criteria for a 70 percent rating), the examiner found that the Veteran's PTSD symptoms did result in reduced reliability and productivity (the rating criteria for a 50 percent rating).  Specifically, the examiner noted that despite the Veteran's longevity in his career as a truck driver, he continues to work at an entry level post reportedly due to his supervisors' view that he is not suited for management positions.  Additionally, the examiner noted that the Veteran is emotionally numb towards his immediate family, experiences impairments in his concentration, non-restful sleep and daytime fatigue, and paranoid delusions regarding persons of Middle Eastern descent.  

An April 2009 private psychiatric treatment record reflects the Veteran report that he had recently injured his back while working, but that he was sleeping well and had a good appetite.  The Veteran also denied any suicidal or homicidal ideation at this time.  A September 2009 private treatment record reflects the Veteran's report that his condition was essentially unchanged, with no sleep impairment and an adequate appetite, no significant depressive symptoms, and no hallucinations or suicidal or homicidal ideations.  A November 2009 private treatment record reflects a notation that the Veteran's spouse reported that the Veteran had suicidal thoughts approximately two weeks ago, as the company who employed him had been sold to another company and the Veteran therefore feared he may lose his current position.  The Veteran reported being depressed, but stated that he was getting an adequate amount of sleep and had no hallucinations or suicidal or homicidal ideations.  

A December 2009 VA treatment record reflects that the Veteran established psychiatric care with VA, as he had recently lost his employment and related medical insurance.  The Veteran reported experiencing anxiety, frustration, anger, and erratic sleep patterns, symptoms that were at least partly attributable to losing his employment, and his wife reported that the Veteran had suicidal thoughts approximately three weeks prior to the time of treatment, although the Veteran denied any suicidal or homicidal thoughts at the time of treatment.  The evaluating medical professional noted no evidence of mania, delusional thinking, or a formal thought disorder.  Additionally, on mental status examination, the treating medical professional noted no deficiencies in the Veteran's behavior, appearance, speech, thought processes, thought content, attention, concentration, or memory.  The practitioner assessed the Veteran's mood as depressed (as reported by the Veteran), with a congruent affect (but noting the Veteran occasionally smiled), fair judgment, and limited insight, and assigned a GAF score of 58.

A January 2010 VA treatment record reflects the Veteran's report that he lost his job due to his psychiatric medication, clonazepam, and the Veteran's spouse reported that the Veteran had suicidal thoughts approximately one month prior to the time of treatment (although he did not act on them, and no emergent care was sought).  On mental status examination, the Veteran was noted to have no deficiencies in his appearance, behavior, speech, perception, cognition, or thought processes and content, and the treating practitioner noted the Veteran to have a dysphoric mood with a congruent affect, and fair insight and judgment.  The practitioner noted a GAF score of 50.

A February 2010 VA treatment record reflects the Veteran's report that while he reported past fleeting suicidal ideations, he denied any current plans or intentions to commit suicide or any previous history of suicide attempts.  The Veteran further reported that he was placed on leave from his former employer pursuant to the Family Leave Medical Act (FMLA) due to his PTSD symptoms (after being informed that there was no suitable employment for him with this employer), but claimed that he resented the decision as he felt he was indeed able to work.  On mental status examination, the Veteran was noted to have no deficiencies in his appearance, behavior, thought processes, or speech (which was noted to be fluent and clear but with some hesitancy), and he reported no suicidal intention, although reporting passive suicidal ideation.  The treating medical professional noted that the Veteran's mood was restricted and his affect flat, his insight was limited, and his judgment was fair.  In regard to the Veteran's memory and cognition, the treatment provider noted that the Veteran did not convey organized details of thought and that he had to search to recall his thoughts, but once he recalled his thoughts, he was able to adequately convey them.  A GAF score of 55 was assigned at this time.

An April 2010 letter addressed to the Veteran from his former employer reflects that the Veteran reported an inability to perform his job duties in December 2009, after which he was afforded 12 weeks of leave pursuant to the FMLA.  However, as of April 2010, the Veteran had failed to return a completed medical certificate verifying his reported medical need (whose submission was required by January 2010).  Accordingly, the Veteran's employer construed his lack of response as indicative of his lack of desire to return work and therefore terminated his employment effective the date of the letter.

The Veteran's hearing testimony and submitted statements of record reflect his reports of experiencing memory loss, self-isolation, depression, anger, occasional suicidal ideation, paranoid thoughts regarding people of Middle Eastern descent, and losing his employment as a result of his PTSD.  However, at the time of the Veteran's hearing, he reported having secured a new form of employment, although at a lower annual salary.  The Veteran also testified that at the time of the hearing, he was experiencing two panic attacks per week.  The Veteran's spouse testified that the Veteran had a good relationship with his son and daughter but had erratic mood swings and would have crying spells approximately two times per week.

The Board notes that neither the Veteran nor his representative have asserted that his PTSD has increased in severity since the time of his last VA examination.

After reviewing the evidence of record, the Board finds that the Veteran's PTSD disability picture is accurately reflected by his currently assigned 50 percent rating, which is assigned when the evidence reflects that PTSD symptoms cause occupational and social impairment with reduced reliability and productivity.  In that regard, the Veteran has reported many symptoms contemplated by his current 50 percent rating, including experiencing panic attacks more than once per week, impaired short-term memory, fair judgment, and difficulty in establishing work and social relationships, as evidenced by his reported inability to advance to a supervisory position in his truck-driving career and his tendency to self-isolate and have only acquaintances, not friends.  

However, the Board does not find that the evidence of record, when viewed as a whole, reflects a basis for awarding a 70 percent rating.  While the Veteran has reported occasional passive suicidal ideation, he has consistently denied any active plans or intent to commit suicide, and his wife has reported that during one episode in which the Veteran was reporting suicidal ideation, he had no active plans and his wife did not seek to place him in emergent care.  Moreover, the Veteran has not demonstrated speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; nor any neglect of personal appearance and hygiene.  

Furthermore, while the Veteran has reported that he lost his former truck-driving position in December 2009 due to his PTSD symptoms, the record fails to affirmatively link the Veteran's termination to his PTSD.  Rather, the record reflects conflicting accounts of the factors precipitating the Veteran's termination from his former employment.  The Veteran has variously reported that feared losing his job when the ownership of his employer changed and that he was forced to invoke FMLA when reporting an inability to perform his duties - a decision he resented because he viewed himself as capable of performing his duties.  The Veteran's employer has reported that the Veteran was terminated after he took leave pursuant to the FMLA and failed to complete and return the appropriate paperwork or give any indication that he wished to maintain his employment.  Nevertheless, at the Veteran's recent Board hearing, he testified that he has been able to secure a new position as a truck-driver and delivery person, and that while his PTSD-related memory impairment and panic attacks interfere with his performance of his job-related duties, he has nevertheless maintained this employment.  Furthermore, while the Veteran has reported socially isolating himself, he reports having a loving and supportive family, including a good relationship with his spouse of many years, his two children, and his parents.  

Moreover, in conjunction with his 2009 VA PTSD examination, the examiner specifically found that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, but stated that the Veteran's PTSD does not cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While this characterization of the severity of the Veteran's impairment is not binding on the Board, the Board finds this finding to be probative, as it is consistent with the Veteran's psychiatric symptoms reported and assessed throughout the rating period.  Furthermore, the GAF scores assigned throughout the rating period range from 50 to 58 (as the March 2009 VA examiner opined that the Veteran's GAF score of 65 recorded in December 2008 should have been assessed as 55), and these score are indicative of moderate, not serious, psychiatric symptoms.  Again, while the GAF scores assigned in conjunction with psychiatric treatment are not solely indicative of the severity of psychiatric symptoms, the Board finds that these scores reflecting moderate impairment are consistent with the Veteran's overall disability picture and therefore do not serve as a basis for awarding an increased rating.  

The Board specifically acknowledges its consideration of the lay evidence of record, including the Veteran and his spouse's hearing testimony and the Veteran's submitted statements.  The Board further notes that the Veteran is competent to report his PTSD symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), and the Board finds the Veteran's reports to be credible.  Moreover, the Board has reviewed and annotated the Veteran's various reported PTSD symptoms, as reported by both the Veteran and his wife, in the analysis above.  However, given the Veteran's disability picture as provided though the lay observations and clinical assessments of record, the Board does not find that a basis for granting a rating in excess of 50 percent has been presented.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's PTSD increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the Veteran is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


ORDER

The appeal of the claim for service connection for a right knee disorder is dismissed.

The appeal of the claim for service connection for a left knee disorder is dismissed.

The appeal of the claim for service connection for carpal tunnel syndrome of the right upper extremity is dismissed.

The appeal of the claim for service connection for carpal tunnel syndrome of the left upper extremity is dismissed.

The appeal of the claim for service connection for a lower back disorder is dismissed.

A disability rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

With regard to the Veteran's claim seeking a compensable rating for his service-connected bilateral hearing loss, the Board notes that during his recent Board hearing, the Veteran reported that his hearing acuity had decreased since he was last afforded a VA audiometric examination in May 2009.  The Veteran testified that he has increased difficulty hearing voices, especially when background noise is present, and the Veteran's spouse also testified that the Veteran had recently begun increasing the volume on their television and talking more loudly.

Given the Veteran's contention that his service-connected bilateral hearing loss has increased in severity since the time of his 2009 VA examination, the Board determines that the Veteran should be afforded a new VA examination to determine the current severity of his bilateral hearing loss.

Additionally, any outstanding VA medical treatment records should be obtained.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical treatment records from February 2010 to the present.

2.  Once the requested development is accomplished, schedule the Veteran for a VA audiometric examination to determine the current severity of his bilateral hearing loss.  The examiner should be provided with the Veteran's claims file and asked to fully review it.  The examiner should conduct any necessary audiometric testing to determine the Veteran's current hearing acuity, and the examiner should also fully describe the functional effects caused by the Veteran's current hearing disability, as well as the effect of the Veteran's bilateral hearing loss on his employability.

3.  Then, re-adjudicate the Veteran's claim.  If the action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


